Citation Nr: 1630838	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to a rating higher than 10 percent for gastritis.

4. Entitlement to an initial evaluation in excess of 10 percent for right knee partial medial meniscectomy with mild degenerative joint disease.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to increased ratings for major depressive disorder and           a low back disability are the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1980 to August 1992.

This case is before the Board of Veterans' Appeals (Board) from July 2007 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, including regarding the subsequent rating action which granted service connection for right knee disability and from which the Veteran has appealed the initial assigned rating.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

In a January 2014 Board decision, the Board found there was a claim for TDIU reasonably raised in conjunction with the Veteran' increased rating claims, and so undertook appellate jurisdiction of the same and remanded it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).  

A videoconference hearing on the TDIU claim, as well as the other claims listed on the Title Page was held in 2016 before the undersigned Veterans Law Judge (VLJ).  The transcript of that proceeding has been incorporated into the file.  The Veteran's attorney of record has also provided additional evidence following the hearing, accompanied by waiver of review by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record at the June 2016 Board hearing, prior to the promulgation of a decision on these matters, the Veteran withdrew from appeal the claims of entitlement to service connection for a headaches, left ear hearing loss, and a rating greater than 10 percent for gastritis.

2. The Veteran has right knee painful range of motion from 10 to 110 degrees, to include on repetitive use testing, with instability of the right knee. 

3. As of January 24, 2012, all pertinent requirements were met to establish that          the Veteran was incapable of securing and maintaining substantially gainful employment as the consequence of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria have been met for withdrawal of the appeals regarding issues of service connection for a headaches left ear hearing loss, and  an increased rating for gastritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria are not met for an initial evaluation in excess of 10 percent for arthritis of the right knee. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5260, 5261, 5258, 5259 (2016).  

3. The criteria are met for awarding a separate 10 percent rating for right knee instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14; 4.71a, Diagnostic Code 5257 (2016).  

4. The criteria are met to establish a TDIU from January 24, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Issues Withdrawn on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

On the record at the June 2016 Board hearing, prior to the promulgation of a decision on these matters, the Veteran withdrew from appeal claims for entitlement to service connection for a headache disorder, service connection for left ear hearing loss, and higher rating than 10 percent for gastritis. Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II. Claims Still Pending on Appeal

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

Given that the Board is granting the very benefit sought of entitlement to a TDIU from January 24, 2012, the notice and development duties called for by the VCAA are inapposite, and so the Board need not preliminarily discuss VCAA compliance.  

With regard to the right knee claim, the Board observes that since this issue arises out of appeal with an initially assigned rating pursuant to the grant of service connection, the renewed VCAA notice is not categorically required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  All indication is that the AOJ also properly assisted the Veteran with development of his claim through obtained relevant treatment records, and arranging for repeated examinations.

B. Right Knee Disability Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

The Veteran has appealed the initial 10 percent rating assigned for right knee partial medial meniscectomy with mild degenerative joint disease, originally assigned        10 percent effective November 8, 2010 under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260-5003, for limitation of leg extension rated on the basis of degenerative arthritis.  (This is exclusive of from December 16, 2010 to January 31, 2011 when the Veteran had a temporary total rating for convalescence from knee surgery.)

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Pursuant to Diagnostic Code 5260, for limitation of leg flexion, a noncompensable rating applies when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to              30 degrees; and the highest available 30 percent rating requires flexion limited to  15 degrees. 

Moreover, Diagnostic Code 5261 provides that limitation of motion of the knee  will be assigned a noncompensable rating when extension is limited to 5 degrees.                          A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to            30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees. 

For VA purposes, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004). 

For further reference, Diagnostic Code 5257 applies to evaluation of "other"       knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight disability,               a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability. 

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  However, this may only occur when there is existing limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 which if not compensable,   at least meets the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Evaluation of musculoskeletal disability based upon range of motion must also consider functional loss - the impact of painful motion, weakness, incoordination, fatigability, and worsening on "flare up" and assuming these factors are not already part of the rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran is rated presently at 10 percent for right knee arthritis, requesting              no higher rating and indicates satisfaction with that same evaluation (albeit, with the understanding that there may be separately ratable symptomatology predicated upon knee joint instability).  In comprehensively deciding the claim, the Board recounts below the evidence relevant to evaluating the right knee arthritis.  

A December 2010 private medical evaluation indicates bilateral knee pain with documented medical meniscal tear, right knee.  The Veteran stated difficulty with occupational and recreational activities.  He stated the right knee did catch and lock periodically.  Bilateral knee examination revealed medical joint line tenderness right knee positive McMurray test and functional range of motion with good stability.  Bilateral knees had normal tracking patella and were without bony deformity or diffuse swelling.  The Veteran was able to ambulate without walker or cane but had a slight limp and favored both legs.  X-ray of the bilateral knees showed they were weightbearing with early changes, and arthrosis medial compartment.  The assessment was right knee medical meniscal tear with early stages of bilateral knee arthrosis.  

Later that month, the Veteran underwent right knee arthroscopic partial medial meniscectomy, describing on follow-up almost two weeks later, significant improvement.  There was some mild swelling and some soreness at incision sites.  The Veteran had range of motion without mechanical symptoms and no discomfort or mechanical symptoms with McMurray maneuver.  Seen the following month, the Veteran had some mild residual effusion and swelling but had regained range of motion functional with full extension and good stability.

March 2011 VA examination report indicated that since the right knee surgery the knee had continued to be sore.  Walking reportedly made the soreness worse.  There was swelling in the knee at the end of the day.  He also felt twisting in the knee.  The course since onset was described as progressively worse.  Summary of joint symptoms indicated no deformity, giving way, instability, incoordination, effusions, or episodes of dislocation or subluxation.  There was pain, stiffness, weakness, decreased speed of joint motion, clicking, locking episodes, swelling, and tenderness.  There were weekly moderate to severe flare-ups of joint disease.  Physical examination indicated antalgic gait, and no other evidence of abnormal weight bearing.  Joint findings were of crepitus, edema, tenderness, and guarding of movement.  There were no signs of clicks or snaps, grinding, instability, or patellar abnormality.  Meniscus abnormality was present, the meniscus being surgically absent.  However, there was no locking noted, effusion, or dislocation.  McMurray's test was negative.  There were no abnormal tendons or bursae, and,         no other knee abnormalities.  Range of motion was measured at 0 to 100 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray evaluation that month indicated impression of unchanged patellar enthesopathy bilaterally without evidence of new osseous abnormality.               Diagnosis was right knee partial medial meniscectomy with mild degenerative joint disease (DJD).  Impact on occupational activities was noted as decreased mobility, problems with lifting and carrying, with pain. 

April 2012 re-examination indicated the diagnosis as internal derangement of the knees.  The Veteran noticed more of his persistent aching and intermittent swelling, worse walking up or down stairs.  Flare-ups did not impact function.  Range of motion was 0 to 120 degrees.  Repetitive use testing did not change these numbers.  Joint stability tests were normal throughout.  There was no history of patellar subluxation/dislocation.  Following right knee meniscus surgery there were frequent episodes of joint pain, but not dislocation, locking or effusion.  There was not x-ray evidence of patellar subluxation.  

April 2013 re-examination indicated right knee weakness, constant dull pain, swelling with prolonged walking, clicking loudly, and increased severity with cold weather.  There were flare-ups on walking, standing and prolonged sitting.  Range of motion was 10 to 115 degrees; and 10 to 110 degrees with repetitive use testing.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Joint stability tests were normal throughout.  There was no history of recurrent patellar subluxation or dislocation.  Following meniscectomy, there were frequent episodes of joint pain, and joint effusion.  There was also continued pain, swelling and loss of motion.  

An October 2014 re-examination was primarily intended for a left knee disorder, though observed right knee range of motion from 0 to 110 degrees.  Bilateral knee symptoms were less movement than normal; excess fatigability; pain on movement; disturbance of locomotion.  Joint stability tests were normal throughout for both knees.  There was no history of recurrent patellar subluxation or dislocation.  Following meniscal surgery on both sides there were frequent episodes of joint pain, and frequent episodes of joint effusion.  

At the hearing, the Veteran and representative indicated that the Veteran was satisfied with the 10 percent evaluation assigned for his right knee arthritis. See Hearing Transcript, P. 4 ("we don't have a problem with the 10 in terms of range of motion and pain"). The Board concurs with the Veteran's assessment, and finds no increase based on arthritis of the right knee is warranted for painful limitation of motion. The knee has not shown compensable limitation of flexion, and he is receiving the 10 percent warranted for painful limited motion based on extension limited to 10 degrees.   38 C.F.R. 4.71a, Diagnostic Codes 5260,5261.  The evidence also does not substantiate an increase based on functional loss, as the Veteran's symptoms of functional loss, i.e. painful limitation of motion on use and fatigability, are compensated in the assigned rating. DeLuca, supra.  

However, at his hearing the Veteran and his wife credibly described issues with his knee giving way, thought to be attributed to the meniscus having been removed from that knee.  The Veteran testified that the right knee felt like it was moving from side to side loosely, and also forward to backward, particularly when swollen.    
Accordingly, the Board finds that a separate 10 percent rating for the Veteran's right knee instability is warranted. 

For the above reasons, an increase for right knee arthritis greater than 10 percent is denied, but a separate 10 percent rating for instability is granted.  

C. Claim for TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,           it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) it was held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  (The appropriate recipient for forwarding of the claim has since been redesignated as the VA Director, Compensation Service.)  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation            in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).            Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").  

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016). 

Based on the evidence, the Board finds a TDIU warranted effective from January 24, 2012. First, as to schedular requirement, the schedular criteria have been met for several years.  As of September 1, 2009, the Veteran had a combined 80 percent rating, including at least one disability rated 40 percent, and sufficient additional disability to bring the combined rating to at least 70 percent.  See 38 C.F.R. § 4.16(a).  Here, the Veteran had a 50 percent rating for major depressive disorder, combined with several additional disability ratings, not the least of which was 40 percent for degenerative disc disease lumbar spine, enough under VA's combined rating table (found at 38 C.F.R. § 4.25) to amount to the requisite schedular level.   

Second, based on his March 2012 application for TDIU, the Veteran last worked full-time January 23, 2012, and since then had been too disabled to work as the consequence of service-connected disabilities.  Prior to that date, he had been employed full-time at a private company as a team leader in field of maintenance, with stated earnings of $30,000 over the past 12 months.  Relevant dates of employment were from August 1998 to January 2012.  Level of educational attainment was graduating high school and finishing two years of college.  

There is consistent hearing testimony from the Veteran regarding his employment.  According to the Veteran, the incident that finally led to his leaving his job was when in January 2012 he was making a part on a machine lathe when his left leg just gave out because of radiculopathy, and he almost fell onto the lathe, which would have meant serious injury.  The Veteran determined that he was no longer safe at the job site because of the problems and limitation of his medical conditions.    

Medical and vocational counseling evidence is consistent with the Veteran's statements.  By April 2012 VA Compensation and Pension examination, the opinion was given that considerable decreased range of motion of the lumbar spine along with prolonged walking and sitting would cause severe impairment in performing physical labor, not to mention mild impairment in performing sedentary labor as prolonged sitting exacerbating his symptoms.  To add to the problem, left lower extremity radiculopathy was deemed a moderate impairment in performing physical labor, and the knee conditions a mild impairment towards the same.  Following this, April 2013 VA examination of the knees and lower leg, not as directly conclusive, indicated problems with prolonged weight bearing activities           as well as prolonged sedentary activities.  The Veteran reported he previously had to stand all the time for his job and was now unable to do so.  

Additionally, the Veteran underwent a June 2016 evaluation by a private vocational rehabilitation specialist.  The conclusion was:  "After reviewing [the Veteran's] medical file and conducting a clinical evaluation, the vocational conclusion is he is not able to engage in any type of substantial gainful activity due to the vocational limitations associated with his service-connected conditions."  This conclusion, the specialist extended to exertional and non-exertional (i.e., involving sedentary employment) impairments - to the degree he would not be able to perform any type of substantial, gainful activity at any exertional level.  Further, while not binding on VA, the Board notes that the Veteran has been in receipt of Social Security Administration disability benefits since 2012, further supporting the conclusion that he is unable to obtain and maintain substantial gainful employment since that time.

Therefore, entitlement to TDIU is granted, effective January 24, 2012.  



ORDER

The appeal of entitlement to service connection for a headache disorder is dismissed.

The appeal of entitlement to service connection for left ear hearing loss is dismissed.

The appeal of entitlement to a rating higher than 10 percent for gastritis is dismissed.

An initial evaluation in excess of 10 percent for right knee partial medial meniscectomy with mild degenerative joint disease is denied.

A separate rating of 10 percent for right knee disability, on basis of joint instability is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A TDIU is granted, effective January 24, 2012.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


